Eelton, J.
The judgment of this court in these two cases was on cer-
tiorari modified by the Supreme Court, Georgia Power Co. v. Leonard. 187 Ga. 608 (1 S. E. 2d, 579, 584). The opinion and judgment of this court are accordingly vacated and withdrawn, and judgment is entered in exact accordance with the opinion and judgment of the Supreme Court. Judgments reversed.

Siitton and Guerry, JJ„ concur.

Hollis Fort, Hollis Fori Jr., James H. Fori, for plaintiff.
Foley & Chappell, Dylces -& Dylces, for defendant.